             Case 2:20-cv-00983-TSZ Document 6 Filed 06/26/20 Page 1 of 3



                                                    THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE

10
     HUNTERS CAPITAL, LLC, a Washington             Case No. 2:20-cv-00983Z
11   limited liability company, NORTHWEST
     LIQUOR AND WINE LLC, a Washington              NOTICE OF APPEARANCE ON
12
     limited liability company, SRJ                 BEHALF OF PLAINTIFFS
13   ENTERPRISES, d/b/a CAR TENDER, a
     Washington corporation, THE RICHMARK
14   COMPANY d/b/a RICHMARK LABEL, a
     Washington company, SAGE PHYSICAL
15   THERAPY PLLC, a Washington professional
     limited liability company, KATHLEEN
16   CAPLES, an individual, ONYX
     HOMEOWNERS ASSOCIATION, a
17   Washington registered homeowners
     association, WADE BILLER, an individual,
18
     MADRONA REAL ESTATE SERVICES
19   LLC, a Washington limited liability company,
     MADRONA REAL ESTATE INVESTORS
20   IV LLC, a Washington limited liability
     company, MADRONA REAL ESTATE
21   INVESTORS VI LLC, a Washington limited
     liability company, 12TH AND PIKE
22   ASSOCIATES LLC, a Washington limited
     liability company, REDSIDE PARTNERS
23   LLC, a Washington limited liability company,
24   MAGDALENA SKY, an individual, OLIVE
     ST APARTMENTS LLC, a Washington
25

     NOTICE OF APPEARANCE ON BEHALF OF                                       LAW OFFICES
                                                                         CALFO EAKES LLP
     PLAINTIFFS                                                   1301 SECOND AVENUE, SUITE 2800
                                                                  SEATTLE, WASHINGTON 98101-3808
     (Case No. 2:20-cv-00983Z) - 1                               TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:20-cv-00983-TSZ Document 6 Filed 06/26/20 Page 2 of 3



      limited liability corporation, and
 1    BERGMAN’S LOCK AND KEY SERVICES
      LLC, a Washington limited liability company,
 2
      on behalf of themselves and others similarly
 3    situated,

 4                               Plaintiffs,

 5           vs.

 6    CITY OF SEATTLE,
                             Defendant.
 7

 8   TO:           THE CLERK OF THE COURT
 9   AND TO:       ALL PARTIES AND COUNSEL OF RECORD
10          YOU AND EACH OF YOU will please take notice that Angelo J. Calfo of Calfo Eakes
11   LLP hereby appears in the above-entitled class action complaint as additional counsel for
12   Plaintiffs Hunters Capital, LLC, a Washington limited liability company, Northwest Liquor
13   And Wine LLC, a Washington limited liability company, SRJ Enterprises, d/b/a Car Tender, a
14   Washington corporation, The Richmark Company d/b/a Richmark Label, a Washington
15   company, Sage Physical Therapy PLLC, a Washington professional limited liability company,
16   Kathleen Caples, an individual, Onyx Homeowners Association, a Washington registered
17   homeowners association, Wade Biller, an individual, Madrona Real Estate Services LLC, a
18   Washington limited liability company, Madrona Real Estate Investors IV LLC, a Washington
19   limited liability company, Madrona Real Estate Investors VI LLC, a Washington limited
20   liability company, 12th And Pike Associates LLC, a Washington limited liability company,
21   Redside Partners LLC, a Washington limited liability company, Magdalena Sky, an individual,
22   Olive St. Apartments LLC, a Washington limited liability corporation, and Bergman’s Lock
23

24

25

      NOTICE OF APPEARANCE ON BEHALF OF                                            LAW OFFICES
                                                                               CALFO EAKES LLP
      PLAINTIFFS                                                        1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
      (Case No. 2:20-cv-00983Z) - 2                                    TEL (206) 407-2200 FAX (206) 407-2224
               Case 2:20-cv-00983-TSZ Document 6 Filed 06/26/20 Page 3 of 3




 1   and Key Services LLC, a Washington limited liability company, and requests that all further

 2   papers and pleadings be served upon the undersigned attorneys at the address below stated.

 3

 4          DATED this 26th day of June, 2020.

 5                                        CALFO EAKES LLP
 6
                                          By     s/ Angelo J. Calfo
 7                                               Angelo J. Calfo, WSBA# 27079
                                                 1301 Second Avenue, Suite 2800
 8                                               Seattle, WA 98101
                                                 Phone: (206) 407-2200
 9                                               Fax: (206) 407-2224
                                                 Email: angeloc@calfoeakes.com
10
                                                 Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      NOTICE OF APPEARANCE ON BEHALF OF                                                 LAW OFFICES
                                                                                    CALFO EAKES LLP
      PLAINTIFFS                                                             1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
      (Case No. 2:20-cv-00983Z) - 3                                         TEL (206) 407-2200 FAX (206) 407-2224
